Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 4 and 9 are objected to because lines 5-6 of each claim recite "to the input tapered waveguides waveguide in a forward direction".  It appears that "waveguide" should be deleted from line 6 of each of claims 4 and 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 9, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 and 9 are indefinite because the last line of each claim recites "the waveguide" but does not identify which one of the earlier-recited waveguides is being further limited.  It appears that "multimode" should be inserted before "waveguide" in the last line of each of claims 4 and 9.
Claim 13 is indefinite by dependence from claim 4.



Response to Arguments
	The rejection of the 2/17/2022 action of claims 4 and 91, based on an alleged mixing of statutory classes, is withdrawn in view of the persuasive arguments provided in the paragraph spanning pp. 5-6 of the 5/12/2022 remarks. 

Allowable Subject Matter
	Claims 1-2, 5-7, and 11 are allowed.  It is expected that claims 4, 9, and 13 will be allowable if claims 4 and 9 are suitably amended to overcome the claim objection and indefiniteness rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Claim 10 was canceled in the 5/12/2022 reply.